Citation Nr: 0025500	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 70 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
chondromalacia of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty for over fifteen years, 
separating from the service in September 1984.  This case 
came before the Board of Veterans' Appeals (Board) on appeal 
of a July 1998 rating decision of the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas, which denied a compensable evaluation for 
chondromalacia of the knees and granted an increased 
evaluation of 50 percent for service-connected post-traumatic 
stress disorder (PTSD), effective January 9, 1998.  A July 
1999 hearing officer's decision granted an increased 
evaluation of 70 percent for PTSD, effective January 9, 1998.  
Subsequent correspondence on behalf of the veteran indicates 
that she wishes to continue her appeal for an increased 
evaluation for PTSD.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the issues on appeal has been 
obtained.

2.  The veteran's PTSD symptomatology has resulted in total 
industrial impairment.

3.  There is full range of motion of the knees without 
semilunar impairment, instability or subluxation.





CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1999).

2.  The criteria for a compensable evaluation for 
chondromalacia of the knees have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5257, 
5258, 5259, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for an increased evaluation for PTSD and a compensable 
evaluation for chondromalacia of the knees are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's PTSD and bilateral chondromalacia.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 C.F.R. Part 4 
(1999).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

PTSD

VA outpatient records from January 1997 to July 1999 reveal 
treatment, including medication, for psychiatric disability.

On VA psychiatric examination in January 1997, the veteran 
complained of insomnia, crying spells, fear of others, anger 
and rage, difficulty with relationships, depression, lack of 
interest in activities, difficulty concentrating, lack of 
energy, hypervigilant, and isolation.  She gave a history of 
physical, emotional, and sexual abuse while in the service, 
especially in her first marriage.  On mental status 
examination, the veteran was described as anxious, nervous, 
and depressed.  Her affect was intense.  She cried throughout 
the interview.  Her speech was coherent, relevant, and 
logical.  Her judgment was intact; she had little insight.  
The diagnoses were major depression, recurrent, with symptoms 
of PTSD, with dissociative episodes; and mixed personality 
disorder with paranoid borderline dependent and passive-
aggressive features.  Global assessment of functioning (GAF) 
was 55.  The examiner concluded that the veteran would have 
trouble seeking and maintaining full-time employment.

According to a February 1997 report from a VA social worker, 
the veteran's problems include depression, irritability, 
anxiety, poor concentration, occasional nightmares, and 
intrusive thoughts.  On mental status examination, she was 
oriented.  Her mood was depressed and apprehensive.  She had 
suicidal and homicidal ideations, which she was able to 
control because of her family and her religious convictions.  
She had insight into her problems; her judgment was somewhat 
impaired.  The assessments were PTSD, chronic and severe; and 
major depressive disorder, secondary to PTSD.  GAF was 40-45.  
It was recommended that the veteran see a psychiatrist for 
antidepressants.

On VA psychiatric examination in April 1998, it was noted 
that the veteran was unemployed and was taking medication for 
her psychiatric disability.  She was receiving outpatient 
treatment.  She complained of depression, insomnia, 
irritability, severe anxiety, panic attacks, inability to 
deal with other people, poor concentration, suicidal 
ideation, and anger.  On mental status examination, the 
veteran appeared extremely anxious.  Her mood was depressed.  
She cried during the interview.  She had difficulty with 
short-term memory.  She was easily confused, and her 
tolerance for stress was very poor.  Concentration was poor.  
The diagnoses were PTSD, chronic, delayed, severe, with 
depression; alcohol dependence, exotic, as a result of PTSD; 
and dependent personality disorder.  GAF was 45, with severe 
symptoms and serious impairment in social and occupational 
functioning.  The examiner concluded that the veteran 
remained unable to seek and maintain full-time employment.

The veteran testified at her personal hearing at the M&ROC in 
July 1999 that she had insomnia, flashbacks, anger, 
disorientation, anxiety, panic attacks, and obsessive 
behavior; that she was preoccupied with her service trauma; 
and that she was unemployable due to her PTSD.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, a 70 percent 
evaluation is warranted for PTSD if it is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for PTSD if it is productive of total social and 
occupational impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name. 

A GAF score between 31 and 40 means that there is some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work); a 
score between 41 and 50 means that there are serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job); scores of 51-60 involve moderate symptoms or 
impairment.  See DSM-IV, pages 46-47.

The veteran's psychiatric complaints on VA examinations in 
1997 and 1998 include severe anxiety, depression, 
hypervigilance, nightmares, isolation from others, decreased 
energy, anhedonia, some problems with memory and 
concentration, insomnia, irritability, and anger.  She is 
unemployed and is receiving outpatient psychiatric treatment 
and medication.  Her GAF scores on VA examinations have 
ranged from 40 to 55, with 45 being the most recent score.  
The VA examiner concluded in January 1997 and April 1998 that 
the veteran was essentially unemployable due to her 
psychiatric disability.  Based on the above, the Board finds 
that the veteran's PTSD symptomatology causes total 
occupational and social impairment.  Consequently, an 
increased evaluation of 100 percent is warranted.

Chondromalacia

On VA orthopedic examination in January 1997, the veteran 
noted a history of intermittent catching and hesitation in 
her right knee, which sometimes caused her to slightly 
stumble in stride.  These episodes occurred 5-6 times a year 
and lasted for a second or two.  She did not need any 
medication for her knee.  She was able to do normal activity 
and was not bothered by weather or any specific activity.  
Physical examination revealed that the veteran walked with a 
normal gait without difficulty or complaints of pain.  She 
was able to do a full sit-squat; deep tendon reflexes were 3/4 
and very brisk.  There was no evidence of drawer sign, 
McMurray's sign, or lateral motion of either knee.  The knees 
were cool to the touch without evidence of effusion.  There 
was no swelling or deformity of the knees.  Range of motion 
of the knees was from -11 degrees of extension to 158 degrees 
of flexion.  X-rays of the knees showed a calcified density 
behind each knee, mostly phlebolith.  The diagnosis was 
phlebolith seen on knee X-rays without any other abnormality.

VA outpatient records from January 1997 to March 1998 reveal 
that there was no swelling, erythema, or heat on knee 
examination in October 1997.

On VA orthopedic examination in May 1998, the veteran noted 
joint flare-up of the knees about 2-3 times a year, at most, 
which could last up to 7-10 days.  She said that she used 
Tylenol or an aspirin cream on her knees when needed, which 
helped.  She complained of bilateral knee pain, worse on the 
right.  Physical examination revealed a normal gait with no 
evidence of pain on motion.  Range of motion of the knees was 
from 0 degrees of extension to 150 degrees of flexion.  There 
was no lateral laxity, no drawer sign, no complaints of pain 
or discomfort, and no crepitance.  There was a brisk knee 
reflex of 2/4 bilaterally; the knees were cool with no 
evidence of swelling or fullness.  It was noted that X-rays 
of the knees showed exorbitant bone formation in the proximal 
of the right fibula without evidence of any fracture or 
dislocation.  Chondromalacia of the knees was diagnosed.

VA outpatient records reveal that the veteran was taking 
Naprosyn for knee pain in February 1999.  She reported that 
the medicine really helped her discomfort.  No physical or X-
ray findings pertaining to either knee was recorded.  The 
assessment was probable degenerative joint disease of the 
knee, stable on Naprosyn.

The veteran testified at her July 1999 personal hearing that 
a compensable evaluation is warranted for his bilateral 
chondromalacia because her knees hurt constantly and there is 
clicking, popping, and foot drag.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The veteran is currently assigned a noncompensable rating 
under Diagnostic Code 5020, which involves synovitis.  The 
diseases under Diagnostic Codes 5013 through 5024 will be 
rated on limitation of motion of affected parts as 
degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.

Standard motion of the knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A 
noncompensable evaluation is assigned when flexion of the leg 
is limited to 60 degrees or extension of the leg is limited 
to 5 degrees; a 10 percent evaluation is warranted when 
flexion of the leg is limited to 45 degrees or extension of 
the leg is limited to 10 degrees.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5260, 5261.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

A 10 percent evaluation is warranted for removal of semilunar 
cartilage, symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 
5259.  A 20 percent evaluation is warranted for dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

A 10 percent evaluation is assigned for other impairment of 
the knee, including recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

On each of the veteran's recent VA examinations, she 
manifested full range of motion on range of motion testing, 
and no evidence of pain, instability, locking, effusion, 
incoordination, weakness or other functional impairment was 
found.  In addition, she reported that flare-ups occurred 
very infrequently.  Neither VA examination report supports 
the assignment of a compensable evaluation.  

The February 1999 VA outpatient record indicates that the 
veteran was taking medication for knee pain.  However, 
probable degenerative joint disease, rather than the service-
connected chondromalacia, was diagnosed.  Moreover, no 
physical or X-ray findings were recorded.  Therefore, this 
record does not support the assignment of a compensable 
evaluation.  

Accordingly, a compensable evaluation is not in order.

In light of the February 1999 outpatient record indicating 
that the veteran was taking medication for knee pain, the 
Board has considered whether the veteran should be scheduled 
for another VA examination to determine the current degree of 
severity of her service-connected chondromalacia.  The Board 
has determined that further delay of the appellate process 
for that purpose is not warranted.  In this regard, the Board 
notes that the veteran also complained of knee pain at the 
time of her most recent VA examination for compensation 
purposes in May 1998 and her knees were thoroughly examined 
at that time.  In addition, the veteran did not allege at her 
personal hearing in July 1999 that her bilateral knee 
disability had increased in severity since the May 1998 
examination, and the February 1999 outpatient record does not 
document a complaint of increased pain.  Moreover, the 
veteran acknowledged at the July 1999 hearing that she has no 
problems with her knees as long as she takes her medication. 


ORDER

An increased evaluation of 100 percent for PTSD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.

A compensable evaluation for bilateral chondromalacia is 
denied.



		
	Shane A. Durkin 
	Member, Board of Veterans' Appeals

 

